Citation Nr: 0721803	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  01-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of memory, 
sleeping problems, mood swings, joint pain, chest pains, and 
a stomach condition, all claimed as being due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and servicemate




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 until 
June 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2007, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the issues on appeal. 


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate his 
report of in-service stressors. 

2.  No competent evidence exists showing that the veteran's 
loss of memory, sleeping problems, mood swings, joint pain, 
chest pains, and a stomach condition were present in service 
or is otherwise related to service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006). 

2.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
loss of memory, sleeping problems, mood swings, joint pain, 
chest pains, and a stomach condition have not been met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection   

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  PTSD

The veteran asserts that his PTSD is due to his service in 
the Persian Gulf.  Specifically, the veteran points to two 
incidents.  First, the veteran states that he was stationed 
at the Port of Al Jabail which was under constant SCUD 
missile attacks.  Second, he states that he was stranded in 
the desert for two days. 

Entitlement to service connection for PTSD specifically 
requires (i) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a), (ii) credible supporting evidence 
that the claimed in-service stressor occurred, and (iii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).   The evidence of record establishes that the veteran 
has been diagnosed with PTSD.  See Miami VAMC Records.  
Therefore, the first element for entitlement to service 
connection is satisfied, and the analysis will now focus on 
the second and third elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214 
shows that he was an administrative clerk.  The record does 
not show combat related awards or reflect any participation 
in combat.  Thus, the veteran's bare assertions of service 
stressors are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998).   

The veteran's personnel records confirm that he was stationed 
in Al Jabail Saudi Arabia.  In February 2004, the Board 
remanded the issue in order to verify the veteran's 
stressors.  In January 2005, the Commandant of the Marine 
Corps responded that the available information was 
insufficient for a meaningful search.  The RO sent a letter 
requesting more detail from the veteran.  The veteran 
submitted an article discussing SCUD missile attacks in Saudi 
Arabia, but the article did not list the area that the 
veteran was assigned to as an area under attack.  During the 
January 2007 hearing, a servicemate of the veteran testified 
that he remembered him being reported missing for several 
days.  However, there is no information in the veteran's 
personnel records noting this incident, nor was the 
servicemate knowledgeable concerning the details of the 
incident where the veteran reportedly was missing.  
Accordingly, the Board finds that there is no credible 
corroborating evidence of exposure to a verifiable in-service 
stressor.

Turning to the third element, medical records noting PTSD 
discuss the veteran's claimed stressors.  However, the 
physicians based their comments on the veteran's statements 
and not a review of the claim's file.  Additionally, since an 
in-service stressor was not established, no link can be 
established. 

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Therefore, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

B.  Undiagnosed Illnesses 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

At the January 2007 hearing, the veteran testified that he 
developed loss of memory, sleeping problems, mood swings, 
joint pain, chest pains, and a stomach condition as a result 
of his service in the Persian Gulf War.

The veteran's service medical records do not reflect any 
complaints or treatment for any of the claimed conditions.  
The veteran's post service medical records note a diagnosis 
of sleep apnea, restless leg syndrome, and degenerative joint 
disease.  See VA clinic record (Aug. 2002).  Additionally, 
the February 1999 VA medical examination noted that the 
veteran's multiple somatic complaints of chest pain, stomach 
trouble, and joint pain are related to his emotional 
instability and are not indicative of any diagnosable organic 
problem.  See also VA Examinations (Dec. 1998, Feb. 1999) 
(discussing the veteran's mood swings and memory loss as 
related to his emotional problems).  Thus, the evidence shows 
that all of the claimed conditions have been medically 
attributed to a diagnosis.  

Therefore, service connection is not available under the laws 
for presumptive service connection for disability due to 
undiagnosed illness under 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317.  Service connection is also not warranted on a direct 
basis as there is no competent evidence linking any of the 
claimed conditions to the veteran's military service.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Therefore, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (May 2004, Jan. 2005).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, a medical examination and opinion is not 
necessary.  Absent a minimal showing by competent evidence 
that a causal connection between the veteran's claimed 
disabilities and military service exists, VA has no duty to 
obtain a medical opinion.  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for loss of memory, 
sleeping problems, mood swings, joint pain, chest pains, and 
a stomach condition, all claimed as being due to an 
undiagnosed illness, is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


